It is a part of the statute law of this State, that "no person shall keep upon sale, or store in any place or building within the corporate limits of the city of New York, any crude petroleum, earth or rock oil, or any of its products," except under certain stated provisions. (2d vol. Sess. Laws, 1866, 2141, § 51.) The policy upon which this action was brought and the judgment appealed from recovered, was "$200 on office furniture and fixtures, $2,300 on merchandise, hazardous and extra hazardous," and contained in a building situate Nos. 307 and 309 Broadway, New York. One of the provisions of the policy was, that "whenever gunpowder or any other article subject to legal restriction should be kept on the premises in quantities greater than the laws allows, or in a manner different from that prescribed by law," should render the policy void, unless theuse or keeping should be specially provided for in the policy. The plaintiff's business consisted in going about and obtaining orders for his goods, keeping and delivering them from and occasionally making sales of them in a room in the third story of the building mentioned in the policy, which room he also used as a sleeping apartment when in the *Page 575 
city. He was an invalid, and kept constantly on hand, in the room thus occupied by him, a quantity of crude petroleum oil contained in a gallon jug, which he frequently used to bathe himself by rubbing it over his entire person, insomuch that certain of his wearing apparel which he kept upon the premises became saturated with it. This oil was not kept by him under any of the exceptions in the statute, nor was its use or keeping specially provided for in the policy. At the time of the fire there was about two quarts of this oil in the jug, which sat in a part of the room not reached by the fire. It is claimed that, because the statute prohibited only the keeping on sale or in store crude petroleum, the prohibition did not include the use or keeping for the purposes to which it was applied by the plaintiff. The answer is, that notwithstanding the article was under legal restriction only so far that no person was allowed to keep it upon sale or in store within the corporate limits of New York, yet in this case the parties by the contract went farther, and in substance agreed that if the articles thus restricted from being kept on sale or in store should be kept on the premises, the policy should become void, unless in it the use or keeping should be specially provided for. Keeping it upon sale or in store, is not what is understood, a use of it or a keeping it for use. A provision to insure property against loss kept in an apartment in which, by the terms of the contract, the assured should be permitted to keep on sale or in store prohibited articles, being in contravention of law, would be void. If, therefore, the provision made by the parties had not reference to the keeping for use and not to keeping it on sale or in store, it was needless and without force or effect. A provision in a contract is not to be thrown out of consideration because by a forced construction of the contract it may seem needless, if by a reasonable construction force and effect can be given to it. The rule for construing statutes applies with equal force to the construction to be given to contracts. In statutes "every clause and word should be presumed to have been intended to have some force and effect" (Supplement, *Page 576
22 Pick., 573), and should be so construed, if possible, that no word should be superfluous, void or insignificant. (Hutchen v.Noble, 4 Blackf., 148.) Adopting this rule, it is not merely difficult but impossible to give effect to the language used, without holding that keeping and using upon the premises an article which by statute every one was prohibited from keeping on sale or in store, rendered the policy void. But it is claimed that as the quantity kept was small and limited in its use to medicinal purposes, it did not come within the provision rendering the policy void, unless the use or keeping of such article was in the policy specially provided for. The quantity kept was contained in a gallon jug, and the amount on hand when the fire occurred was about two quarts. If the fire had occurred in the use of this oil, no one, I think, would have concluded that the quantity in use was so inconsiderable that it was harmless; or if the fire had reached and come in contact with it, that it would not have contributed to and materially increased the damage sustained. That it was kept for medical purposes is no more an answer to the allegation that its use or keeping vitiated the policy, than it would be if kept for any other use and not in a quantity so small or harmless that the law would not care for it. I do not mean to be understood that the use of or keeping a hazardous article, which by the terms of the policy is to render it void unless specially provided for in the policy, may be (unless casually) kept or used upon the premises in any quantity, whether material to the risk or not, without vitiating the policy. A reversal of the judgment appealed from does not involve that question. The judgment appealed from, as well as the judgment rendered at circuit, should be reversed and a new trial ordered.
All concur for affirmance, except GRAY, C., dissenting.
Judgment affirmed. *Page 577